    NOT FOR PUBLICATION
                                   UNITED STATES DISTRICT COURT
                                           DISTRICT OF NEW JERSEY


          CHAMBERS OF                                                           MARTIN LUTHER KING COURTHOUSE
     SUSAN D. WIGENTON                                                                  50 WALNUT ST.
    UNITED STATES DISTRICT JUDGE                                                      NEWARK, NJ 07101
                                                                                          973-645-5903


                                                July 15, 2019

Christopher J. McHattie, Esq.
550 West Main Street
Boonton, New Jersey 07005
Counsel for Plaintiff

Dennis H. Sabourin, Esq.
Rabner, Baumgart, Ben-Asher & Nirenberg, P.C.
52 Upper Montclair Plaza
P.O. Box 890
Montclair, New Jersey 07043
Counsel for Defendants

                  LETTER OPINION FILED WITH THE CLERK OF THE COURT

          Re:     4C4 Media, LLC v. Haefeli, et al.
                  Civil Action No. 19-12288 (SDW) (SCM)

Counsel:

       Before this Court is Plaintiff 4C4 Media, LLC’s (“Plaintiff”) informal request for an order
holding Mark Haefeli (“Mr. Haefeli”) and Mark Haefeli Productions (collectively, “Defendants”)
in contempt for their alleged violations of this Court’s May 8, 2019 Order. (ECF No. 10.) This
Court, having considered the parties’ submissions and having reached its decision without oral
argument pursuant to Federal Rule of Civil Procedure (“Rule”) 78, and for the reasons discussed
below, DENIES Plaintiff’s request for a contempt order.

     I.         DISCUSSION1

      Plaintiff commenced this action on May 7, 2019 by contemporaneously filing its Complaint
and Motion for an Order to Show Cause. (ECF Nos. 1-2.) On May 8, 2019, this Court imposed
temporary restraints against Defendants and ordered the parties to appear for a show-cause hearing
on May 15, 2019. (ECF No. 3.) On May 15, 2019, Defendants were granted additional time to
oppose Plaintiff’s Motion for an Order to Show Cause and the related hearing was adjourned.

1
  This Court assumes the parties’ familiarity with the factual background and procedural history in this matter and
thus will summarize only those facts relevant to Plaintiff’s request for an order of contempt.
(ECF Nos. 8-9.) After the matter was fully briefed, and following oral argument, this Court granted
Plaintiff a preliminary injunction on May 29, 2019. (ECF No. 16.)

        On May 19, 2019, while the Motion for an Order to Show Cause was pending, Plaintiff
filed the instant informal contempt motion. (ECF No. 10.) Defendants opposed on June 17, 2019,
and Plaintiff replied on June 24, 2019. (ECF Nos. 20-21.) Since the commencement of this action
approximately two months ago, Plaintiff’s counsel has filed six certifications to update the Court
on Mr. Haefeli’s behavior and conduct. During that time, Plaintiff has also revised and
exponentially expanded its request for relief. Most glaringly, Plaintiff’s contempt motion initially
sought purely civil relief, but now requests that this Court also commence criminal contempt
proceedings. (ECF No. 21 at 15.)

        “The exercise of the power to find and to punish for contempt is . . . discretionary, and
should be undertaken with the utmost sense of responsibility and circumspection.” Thompson v.
Johnson, 410 F. Supp. 633, 640 (E.D. Pa. 1976), aff’d 556 F.2d 568 (3d Cir. 1977) (internal
quotation marks omitted). This Court finds that Defendants’ behavior does not rise to the level of
civil contempt and declines to impose sanctions, particularly to the extent that Plaintiff seeks to
punish Mr. Haefeli’s use of “friends only” social media pages where Plaintiff admittedly “does not
know exactly what Mr. Haefeli has been doing behind the scenes[.]” (ECF No. 21 at 9.) Not only
would it be impracticable to monitor and police each of Mr. Haefeli’s interactions and comments,
it is unclear how these private, social media pages are affecting Plaintiff.2 The preliminary
injunction remains in effect and litigation shall proceed in the normal course.3

    II.      CONCLUSION

     For the reasons set forth above, Plaintiff’s informal request for a contempt order is
DENIED. An appropriate Order follows.


                                                                       /s/ Susan D. Wigenton
                                                                    SUSAN D. WIGENTON, U.S.D.J.
Orig: Clerk
cc:   Parties
      Steven C. Mannion, U.S.M.J.




2
  Notably, Plaintiff does not seek damages other than attorney’s fees and costs from litigating this action. (ECF Nos.
10-2, 21-8.)
3
  Should Plaintiff wish to expand or modify its allegations, it may do so by taking the appropriate steps to amend its
Complaint rather than continuously filing new certifications.


                                                          2
